Citation Nr: 9925137	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for an 
appendectomy scar, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1968 
to February 1976.  

This matter arises following a September 1997 rating action 
of the Boston, Massachusetts, regional office (RO).  In that 
decision, the RO denied the veteran's claim of entitlement to 
a disability evaluation greater than 10 percent for his 
service-connected appendectomy scar.  

Additionally, in a July 1998 statement, the veteran raised a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  Further review of the claims folder 
indicates that, previously, by an August 1988 rating action, 
the RO denied the issue of entitlement to service connection 
for PTSD.  The issue of whether new and material evidence has 
been received sufficient to reopen the claim of entitlement 
to service connection for PTSD is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a September 1997 rating decision by 
which the RO denied a disability evaluation greater than 
10 percent for an appendectomy scar.  

2.  The veteran subsequently submitted a written withdrawal 
of the appeal of this increased rating issue.



CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) does not have 
jurisdiction to consider an increased rating claim for the 
service-connected appendectomy scar.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  When an appellant does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and therefore a dismissal 
is appropriate.  38 U.S.C.A. § 7105(d).  

In the present case, the RO, by a September 1997 rating 
action, denied the claim of entitlement to a disability 
evaluation greater than 10 percent for an appendectomy scar.  
In the same month, the RO notified the veteran of the denial.  
In November 1997, the RO received from the veteran a notice 
of disagreement with the agency's denial.  Subsequently, in 
April 1998, the RO furnished the veteran a statement of the 
case regarding this increased rating issue.  

At a personal hearing conducted before a hearing officer at 
the RO in May 1998, the veteran presented testimony regarding 
the increased rating claim.  At this hearing, the veteran 
submitted a substantive appeal in which he expressed his 
continued disagreement with the 10 percent evaluation 
assigned for his service-connected appendectomy scar.  In the 
following month, the hearing officer confirmed and continued 
the 10 percent disability rating for the veteran's 
service-connected disability.  

In November 1998, the RO notified the veteran that his appeal 
was being certified and that his records were being 
transferred to the Board in Washington, D.C.  In a statement 
received at the RO in July 1998 and, thereafter, at the Board 
in August 1999, the veteran specifically stated that he 
wished to withdraw his appeal regarding an increased rating 
for his service-connected condition.  (A complete and 
thorough review of the claims folder indicates that the only 
issue on appeal is the claim of entitlement to a disability 
evaluation greater than 10 percent for a service-connected 
appendectomy scar and that the veteran's only 
service-connected disability is this scar.)  

Importantly, the veteran expressed, in writing, his desire to 
withdraw the appeal of this increased rating claim.  See 
38 C.F.R. § 20.204.  Given the clear message of the veteran's 
July 1998 statement, the Board concludes that further action 
with regard to the veteran's appeal is not appropriate.  
38 U.S.C.A. § 7105(d).


ORDER

The appeal of the claim of entitlement to an increased rating 
for an appendectomy scar is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

